People v Almonte (2019 NY Slip Op 06725)





People v Almonte


2019 NY Slip Op 06725


Decided on September 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 24, 2019

Sweeny, J.P., Richter, Kapnick, Kern, Singh, JJ.


9890 99025/18

[*1]The People of the State of New York, Respondent,
vJose Almonte, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about August 3, 2018, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in granting the People's request for an upward departure (see People v Gillotti, 23 NY3d 841 [2014]), based on clear and convincing evidence of the egregiousness and extent of defendant's possession of over 11,000 images and 1,500 videos of child pornography. Among other things, defendant possessed a graphic videotape of a violent sexual assault on a very young child, and his "interest in this abhorrent type of pornography demonstrates
a danger to children" (People v Vitiello, 158 AD3d 585, 585 [1st Dept 2018], lv denied 32 NY3d 905 [2018]; see also People v Velasquez, 143 AD3d 583, 583 [1st Dept 2016], lv denied 28 NY3d 914 [2017]). Further, there are no mitigating factors that were not adequately taken into account by the risk assessment instrument, or that outweigh the seriousness of the underlying offense.
We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 24, 2019
CLERK